DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/3/2021 for application number 17/011,258. 
Claims 1 – 18 are presented for examination.  Claims 1 and 10 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 06 Sep 2019 in IN Application No. 201941036011.

Response to Arguments
Applicants’ arguments to independent claims 1, 8 and 15 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15, and their 

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Petursson (US Patent Applications 2018/0197103; hereinafter Petursson) in view of Berry et al. (US Patent Application 2016/0117810; hereinafter Berry).

As to independent claim 1, Petursson teaches a method for generating at least one data item from a screenshot in an electronic device, the method comprising:
capturing, by the electronic device, a screenshot comprising content displayed on a screen of the electronic device [Para 0024 - It begins by taking a screenshot of the GUI of the SUT, and then detecting objects on the screen from the screenshot], 
determining, by the electronic device, a plurality of data item parameters associated with the content in the screenshot [Para 0094 - Once an object has been detected as explained above, the following information is stored about the object. X and Y coordinates of the location of the object on the screen, the Height and the Width of the object. For objects, that are not rectangular or square objects, the Height and Width of an imaginary four-sided box around the object are stored];
generating, by the electronic device, at least one data item from the screenshot based on the plurality of data item parameters [Para 0098 - Each screen object on the screens of GUI 102 detected by Object Detection 228 of FIG. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object. Multiple screen objects may refer to a single Unique Object although one screen object may only refer to one and only one Unique Object; Para 0099 - A screen object detected by Object Detection 228 would only have its X and Y coordinates on the screen, and its Height and Width (or area) stored. A Unique Object that is the closest in Height and Width (or area) and the most similar to the screen object detected, is linked to the screen object. See also under Object Deduplication 232. If no such Unique Object exists, a new Unique Object is created by Server 220 having the Height and Width of the screen object – Examiner equates the generation of a unique object to the generation of at least one data item]; and
storing, by the electronic device, the at least one data item in a file in the electronic device [Para 0082 - Note that aside from Screen Store 224, most or all of the subsequent functions/modules to be described may also result in retrieving or saving or updating data about SUT 100 in the database].
Petursson does not appear to teach: 
where capturing the screenshot comprises auto-scrolling to capture an entirety of the screen;
However, Berry teaches in the same field of endeavor:
where capturing the screenshot comprises auto-scrolling to capture an entirety of the screen [Para 0011 - a device application may include a native browser that loads a specific website and implements a screenshot function for capturing the entire web page of a website. The screenshot function may determine when a web page is loaded and when an image of a particular screen of a page of the website should be captured; once an image of the screen is captured, the device application automatically scrolls down to the next screen of the web page and performs another screenshot capture, until the entire web page is captured];
It would have been obvious to one of ordinary skill in art, having the teachings of Petursson and Berry at the time of filing, to modify for automatically testing/learning the behavior of a system under test  taught by Petursson to include the concept of rendering an image for an entire web page on physical devices taught by Berry to overcome an expensive [Berry, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of rendering an image for an entire web page on physical devices taught by Berry to overcome an expensive and time consuming proposition for capturing screenshots for an entire webpage [Berry, Para 0007].

As to dependent claim 2, Petursson and Berry teach the method as claimed in claim 1.
Petursson further teaches: further comprising performing, by the electronic device, at least one action in the electronic device using the at least one data item [Para 0064 - At this junction, loop 178 of engine 200A shown in FIG. 1B performs the next action identified above, as shown by Do Action sub-routine box 176].

As to independent claim 10, the claim is substantially similar to claim 1, and is rejected on the same ground.

As to dependent claim 11, the claim is substantially similar to claim 2, and is rejected on the same ground.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petursson in view of Berry, further in view of Carmi et al. (US Patent Applications 2014/0189576; hereinafter Carmi).

As to dependent claim 3, Petursson and Berry teach the method as claimed in claim 1. 
Petursson further teaches: wherein capturing, by the electronic device, the screenshot comprising the content displayed on a screen of the electronic device [Para 0024 - It begins by taking a screenshot of the GUI of the SUT, and then detecting objects on the screen from the screenshot] comprises:
receiving a first image of the content displayed on a screen of the electronic device [Para 0118 - This page is referred to as Page1 at node 314 in FIG. 3, and both Image1 and Image2 point to Page1. Recall from earlier teachings that these images are received by Server 220 in updated versions of Action Array from Client 202, which are then stored in Datastore 236 by Screen Store 224];
determining a plurality of attributes associated with the content displayed in the first image of the screen of the electronic device [Para 0094 - Once an object has been detected as explained above, the following information is stored about the object. X and Y coordinates of the location of the object on the screen, the Height and the Width of the object. For objects, that are not rectangular or square objects, the Height and Width of an imaginary four-sided box around the object are stored];
Petursson and Berry do not appear to teach explicitly:
determining whether the content displayed in the first image is complete based on the plurality of attributes;
displaying an indication to scroll the content in at least one direction in response to determining that the content displayed in the first image is not complete;

detecting the screenshot based on the first image and the at least one second image.
However, Carmi teaches in the same field of endeavor:
determining whether the content displayed in the first image is complete based on the plurality of attributes [Para 0052 - a screen produced by an application may only reveal a part of a larger panel or screen. For example, a first screen or window displayed by an application may be resized and made smaller such that a resulting second screen or window only displays part of the information displayed in the first window];
displaying an indication to scroll the content in at least one direction in response to determining that the content displayed in the first image is not complete [Para 0052 - In such or other cases, scrollbars may be added to enable a user to scroll through the entire panel];
receiving at least one second image of a scrolled content displayed on the screen of the electronic device [Para 0052 - a panel may be a data element and a viewport in a screen may enable seeing a portion of the panel. A panel may be for example a page in a layer that is below (e.g., existing but hidden by an element or image in a layer closer, virtually, to the viewer) the layer of the page including a viewport, accordingly, the viewport may be for example, a window that enables seeing or viewing a portion of the lower layer]; and
detecting the screenshot based on the first image and the at least one second image [Para 0052 - screenshots 250 and 260 may include a number of screenshots that may provide different views or portions of a larger panel or screen].
[Carmi, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of visual matching of application screenshots taught by Carmi to overcome challenges of manually generating a model that may be time and effort consuming [Carmi, Para 0003]

As to dependent claim 4, Petursson and Berry teach the method as claimed in claim 1.
Carmi further teaches: wherein the generating, by the electronic device, of the at least one data item from the screenshot based on the plurality of data item parameters comprises:
displaying a plurality of objects available in the screenshot based on the plurality of data item parameters;
detecting at least two objects from the plurality of objects selected by a user;
selecting the at least two objects; and
generating a data item by automatically merging the selected at least two objects [Para 0007 - a set of elements may be a set of graphical user interface (GUI) elements, items or objects, e.g., images, buttons, text boxes, image boxes, icons, bitmaps, etc. The set of elements may be identified or detected in an image of a display screen. Other screen elements may be used. For example, a set of GUI elements may be identified in a screenshot of a display screen connected to computing device 400 described herein. An embodiment of a system or method may include determining a respective set of regions, the set of regions respectively containing the set of elements; combining at least a first and second regions included in the set of regions to produce a composite region; and associating the composite region with an element in the image of the screen]. 

As to dependent claim 5, Petursson and Berry teach the method as claimed in claim 1.
Carmi further teaches: wherein generating, by the electronic device, at least one data item from the screenshot based on the plurality of data item parameters comprises:
determining a context associated with a plurality of objects available in the screenshot based on the plurality of data item parameters;
determining a weightage of each of the objects based on the context;
determining a set of objects from the plurality of objects for which the weightage meets a data item threshold; and
generating at least one data item by automatically merging the set of objects [Para 0191 - an embodiment of a method may include placing regions (e.g., rectangles) on a grid. For example, as shown by image 650, regions (or rectangles in a preferred embodiment) related to identified objects may be placed or defined in an image. As further shown by block 560, an embodiment of a method may include merging rectangles. Merging or regions may be based on any parameter, criteria, rule or threshold. For example, based on an adjacency, e.g., two regions touch (or are close to) each other, the two or more regions may be merged to produce a composite region. For example, an adjacency may be measured using a distance threshold. For example, if a distance between a first and second regions in image 650 is below a predefined threshold then the first and second regions are combined into a single composite region. For example, as shown by 661 in image 660, rectangles 651 in image 650 are joined into a single composite region 661].

As to dependent claim 6, Petursson and Berry teach the method as claimed in claim 1.
Carmi further teaches: wherein the plurality of data item parameters comprises an outline of the content [Para 0167 - a contour may be an outline or curve that represents or defines a bounding of an element in a screenshot], 
Petursson further taches: proximity of objects of the content and attributes of the content [Para 0031 - The label proximity logic locates and interprets the label nearest to an object. Based on this label, the system assigns a context to the object].
  
As to dependent claim 7, Petursson, Berry and Carmi teach the method as claimed in claim 6.
Carmi further teaches: wherein the outline of the content comprises information about at least one of edges of objects available in the screenshot, line segments of objects available in the screenshot, angle of objects available in the screenshot, or a screen size of objects available in the screenshot [Para 0167 - a contour may be an outline or curve that represents or defines a bounding of an element in a screenshot].


As to dependent claim 8, Petursson, Berry and Carmi teach the method as claimed in claim 6.
Carmi further teaches: wherein the attributes of the content comprise metadata information of the objects available in the screenshot [Para 0067 -  metadata associated with screenshots as described herein may include a size, shape, color or any attribute of the associated screenshot that may be used by a sorting process when searching for a match or sorting screenshots as described herein].

As to dependent claim 9, Petursson, Berry and Carmi teach the method as claimed in claim 6.
Petursson further teaches: wherein the proximity of the objects of the content indicates a distance between the objects available in the screenshot [Para 0031 - The label proximity logic locates and interprets the label nearest to an object; Para 0206 - The nearest label is the one with the least absolute distance between the X and Y coordinates of the label computed above in steps (C) (a) and (C) (b), and Center-XY computed above in step (B)].


As to dependent claim 12, the claim is substantially similar to claim 3, and is rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 4, and is rejected on the same ground.
As to dependent claim 14, the claim is substantially similar to claim 5, and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 6, and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 7, and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 8, and is rejected on the same ground.

As to dependent claim 18, the claim is substantially similar to claim 9, and is rejected on the same ground.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Wang et al. (USPGPUB 2019/0266034) teaches a screen capture method.

- Ye (USPGPUB 2016/0266757) teaches a terminal screenshot method and device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176